EXHIBIT 10.1

 

SUNSHINE HEART, INC.

 

FORM OF STOCK GRANT NOTICE

 

UNDER THE SUNSHINE HEART, INC. AMENDED AND RESTATED

 

2011 EQUITY INCENTIVE PLAN

 

SUNSHINE HEART, INC., a Delaware corporation (the “Company”) hereby awards to
Participant the number of shares of Common Stock set forth below (the “Award”). 
The Award is subject to all of the terms and conditions as set forth in this
Stock Grant Notice (the “Notice”), the Company’s Amended and Restated 2011
Equity Incentive Plan (the “Plan”) and the Stock Award Agreement (the “Award
Agreement”), both of which are attached hereto and incorporated herein in their
entirety.  Capitalized terms not explicitly defined herein but defined in the
Plan or the Award Agreement will have the same definitions as in the Plan or the
Award Agreement.  In the event of any conflict between the terms of the Award
and the Plan, the terms of the Plan will control.

 

Participant:

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Number of Shares of Common Stock:

 

 

 

Vesting Schedule:                                             The Award is 100%
vested as of the Date of Grant.

 

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Notice, the Award Agreement, and the Plan.  As
of the Date of Grant, this Notice, the Award Agreement and the Plan set forth
the entire understanding between Participant and the Company regarding the Award
and supersede all prior oral and written agreements, promises and/or
representations on the terms of the Award, with the exception, if applicable, of
(i) any written employment or severance arrangement entered into between the
Company and Participant that would provide for vesting acceleration of this
Award upon the terms and conditions set forth therein, and (iii) any
compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law.  By accepting this Award, Participant consents to
receive Plan documents by electronic delivery and to participate in the Plan
through an on-line or electronic system, which may be established and maintained
by the Company or another third party designated by the Company from time to
time.

 

This Notice may be executed in one or more counterparts, each of which shall be
deemed to be an original, and all of which shall constitute one document.

 

--------------------------------------------------------------------------------


 

SUNSHINE HEART, INC.

 

PARTICIPANT:

 

 

 

 

 

By:

 

 

 

 

Signature

 

Signature

 

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

Date:

 

 

 

 

 

ATTACHMENTS:   Stock Award Agreement and Sunshine Heart, Inc. Amended and
Restated 2011 Equity Incentive Plan

 

--------------------------------------------------------------------------------


 

SUNSHINE HEART, INC.

 

FORM OF AMENDED AND RESTATED 2011 EQUITY INCENTIVE PLAN
STOCK AWARD AGREEMENT

 

Pursuant to the Stock Grant Notice (the “Grant Notice”) and this Stock Award
Agreement (the “Agreement”) and in consideration of your services, Sunshine
Heart, Inc. (the “Company”) has awarded you a Stock Award (the “Award”) under
the Company’s Amended and Restated 2011 Equity Incentive Plan (the “Plan”) for
the number of shares of Common Stock (“Shares”) indicated in the Grant Notice. 
Capitalized terms not explicitly defined in this Agreement or in the Grant
Notice but defined in the Plan will have the same definitions as in the Plan. 
In the event of any conflict between the terms in this Agreement and the Plan,
the terms of the Plan will control.

 

The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.

 

1.                                      VESTING.  Your Shares will vest as
provided in the Grant Notice.

 

2.                                      NUMBER OF SHARES OF COMMON STOCK.

 

(a)                                 The Shares subject to your Award will be
adjusted for Capitalization Adjustments, as provided in the Plan.

 

(b)                                 Any additional Shares, cash or other
property that become subject to the Award pursuant to this Section 2 will be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Shares covered by your Award.

 

(c)                                  No fractional shares or rights for
fractional shares of Common Stock will be created pursuant to this Section 2. 
Any fraction of a share will be rounded down to the nearest whole share.

 

3.                                      SECURITIES LAW COMPLIANCE.  You will not
be issued any Shares unless either (i) the Shares are registered under the
Securities Act, or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act.  Your Award
also must comply with other applicable laws and regulations governing the Award,
and you will not receive Shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.

 

4.                                      RESTRICTIVE LEGENDS.  The Shares may be
endorsed with appropriate legends as determined by the Company in its
discretion.

 

5.                                      AWARD NOT A SERVICE CONTRACT.  Your
Continuous Service is not for any specified term and may be terminated by you or
by the Company or an Affiliate at any time, for any reason, with or without
cause and with or without notice.  Nothing in this Agreement (including, but not
limited to, the vesting of your Shares), the Plan or any covenant of good faith

 

1

--------------------------------------------------------------------------------


 

and fair dealing that may be found implicit in this Agreement or the Plan shall:
(i) confer upon you any right to continue in the employ or service of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company of the
right to terminate you at will and without regard to any future vesting
opportunity that you may have.

 

6.                                      WITHHOLDING OBLIGATIONS.

 

(a)                                 At any time as reasonably requested by the
Company in accordance with applicable tax laws, you agree to make adequate
provision for any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or any Affiliate that arise in
connection with your Award (the “Withholding Taxes”).  Specifically, the Company
or an Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Taxes relating to your Award by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company or an Affiliate; (ii) causing you to tender a cash
payment; (iii) permitting or requiring you to enter into a “same day sale”
commitment with a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”) whereby you irrevocably elect to sell a
portion of the Shares to satisfy the Withholding Taxes and whereby the FINRA
Dealer irrevocably commits to forward the proceeds necessary to satisfy the
Withholding Taxes directly to the Company and/or its Affiliates; or
(iv) withholding Shares from the Shares issued or otherwise issuable to you with
a Fair Market Value (measured as of the date Shares are issued to you) equal to
the amount of such Withholding Taxes; provided, however, that the number of such
Shares so withheld will not exceed the amount necessary to satisfy the Company’s
required tax withholding obligations using the minimum statutory withholding
rates for federal, state, local and foreign tax purposes, including payroll
taxes, that are applicable to supplemental taxable income.

 

(b)                                 Unless the Withholding Taxes of the Company
and/or any Affiliate are satisfied, the Company will have no obligation to
deliver to you any Shares.

 

(c)                                  In the event the Company’s obligation to
withhold arises prior to the delivery to you of Shares or it is determined after
the delivery of Shares to you that the amount of the Company’s withholding
obligation was greater than the amount withheld by the Company, you agree to
indemnify and hold the Company harmless from any failure by the Company to
withhold the proper amount.

 

7.                                      OTHER DOCUMENTS.  You hereby acknowledge
receipt of and the right to receive a document providing the information
required by Rule 428(b)(1) promulgated under the Securities Act, which includes
the Plan prospectus.  In addition, you acknowledge receipt of the Company’s
policy permitting certain individuals to sell shares only during certain
“window” periods and the Company’s insider trading policy, in effect from time
to time.

 

8.                                      NOTICES.  Any notices provided for in
this Agreement or the Plan will be given in writing (including electronically)
and will be deemed effectively given upon receipt or, in the

 

2

--------------------------------------------------------------------------------


 

case of notices delivered by the Company to you, five days after deposit in the
U.S. mail, postage prepaid, addressed to you at the last address you provided to
the Company.  The Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this Award by electronic
means or to request your consent to participate in the Plan by electronic
means.  By accepting this Award, you consent to receive such documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

9.                                      MISCELLANEOUS.

 

(a)                                 The rights and obligations of the Company
under your Award will be transferable to any one or more persons or entities,
and all covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

 

(b)                                 You agree upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of your Award.

 

(c)                                  You acknowledge and agree that you have
reviewed your Award in its entirety, have had an opportunity to obtain the
advice of counsel prior to executing and accepting your Award, and fully
understand all provisions of your Award.

 

(d)                                 This Agreement will be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

(e)                                  All obligations of the Company under the
Plan and this Agreement will be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

10.                               GOVERNING PLAN DOCUMENT.  Your Award is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your Award, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan.  Except as expressly provided in this Agreement,
in the event of any conflict between the provisions of your Award and those of
the Plan, the provisions of the Plan will control.  In addition, your Award (and
any compensation paid or shares issued under your Award) is subject to
recoupment in accordance with The Dodd—Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law.

 

11.                               SEVERABILITY.  If all or any part of this
Agreement or the Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity will not invalidate any
portion of this Agreement or the Plan not declared to be unlawful or invalid. 
Any Section of this Agreement (or part of such a Section) so declared to be
unlawful or invalid shall, if possible, be construed in a manner which will give
effect to the terms of such Section or part of a Section to the fullest extent
possible while remaining lawful and valid.

 

3

--------------------------------------------------------------------------------


 

12.                               EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The
value of the Award subject to this Agreement will not be included as
compensation, earnings, salaries, or other similar terms used when calculating
the Employee’s benefits under any employee benefit plan sponsored by the Company
or any Affiliate, except as such plan otherwise expressly provides.  The Company
expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

 

13.                               AMENDMENT.  Any amendment to this Agreement
must be in writing, signed by a duly authorized representative of the Company. 
The Board reserves the right to amend this Agreement in any way it may deem
necessary or advisable to carry out the purpose of the grant as a result of any
change in applicable laws or regulations or any future law, regulation,
interpretation, ruling, or judicial decision.

 

14.                               NO OBLIGATION TO MINIMIZE TAXES.  The Company
has no duty or obligation to minimize the tax consequences to you of this Award
and will not be liable to you for any adverse tax consequences to you arising in
connection with this Award.  You are hereby advised to consult with your own
personal tax, financial and/or legal advisors regarding the tax consequences of
this Award and by signing the Grant Notice, you have agreed that you have done
so or knowingly and voluntarily declined to do so.

 

15.                               CONSENT TO TRANSFER OF PERSONAL DATA.  In
administering the Plan, or to comply with applicable legal, regulatory, tax, or
accounting requirements, it may be necessary for the Company to transfer certain
Participant data to an Affiliate or to its outside service providers or
governmental agencies.  By accepting your Award, you consent, to the fullest
extent permitted by law, to the use and transfer, electronically or otherwise,
of your personal data to such entities for such purposes.

 

*  *  *

 

This Stock Award Agreement will be deemed to be signed by you upon the signing
by you of the Stock Grant Notice to which it is attached.

 

4

--------------------------------------------------------------------------------